Exhibit 10.1

 

SECOND AMENDMENT AND RESTATEMENT

 

OF THE

 

ISTA PHARMACEUTICALS, INC.

 

2004 PERFORMANCE INCENTIVE PLAN

 

This 2004 PERFORMANCE INCENTIVE PLAN (the “Plan”) established by ISTA
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), originally
adopted by its Board of Directors on June 10, 2004 (the “Effective Date”) and
approved by the Company’s stockholders on October 20, 2004, as amended by the
First Amendment and Restatement adopted by its Board of Directors on August 25,
2005, is hereby amended and restated in its entirety pursuant to this Second
Amendment and Restatement as adopted by its Board of Directors on August 25,
2005, subject to and effective upon approval of this Second Amendment and
Restatement by the Company’s stockholders, to read as set forth below.

 

ARTICLE 1

 

PURPOSES OF THE PLAN

 

1.1 Purposes. The purposes of the Plan are (a) to enhance the ability of the
Company and its Affiliated Companies to attract and retain the services of
officers, qualified employees, directors and outside consultants and service
providers to the Company, upon whose judgment, initiative and efforts the
successful conduct and development of the Company’s businesses largely depends,
and (b) to provide additional incentives to such persons to devote their utmost
effort and skill to the advancement and betterment of the Company, by providing
them an opportunity to participate in the ownership of the Company and thereby
have an interest in the success and increased value of the Company that
coincides with the financial interests of the Company’s stockholders.

 

ARTICLE 2

 

DEFINITIONS

 

For purposes of this Plan, in addition to other capitalized terms defined
herein, the following terms shall have the meanings indicated:

 

2.1 Administrator. “Administrator” means the Board subject to the Board’s
authority to delegate responsibility for any matter to the Committee or to
another entity as set forth in Section 8.1 of the Plan.

 

2.2 Affiliated Company. “Affiliated Company” means any “parent corporation” or
“subsidiary corporation” of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively.

 

2.3 Award. “Award” means an Option, Restricted Share, or Performance Share
issued to a Participant under the Plan.



--------------------------------------------------------------------------------

2.4 Award Agreement. “Award Agreement” means an Option Agreement, Stock Purchase
Agreement, or Performance Share Agreement issued to a Participant pursuant to
the Plan.

 

2.5 Board. “Board” means the Board of Directors of the Company.

 

2.6 Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:

 

(a) The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of the beneficial ownership of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of all outstanding securities of the Company;

 

(b) A merger or consolidation of the Company with any other entity, whether or
not the Company is the surviving entity in such transaction, except for a
transaction in which the holders of the outstanding voting securities of the
Company immediately prior to such merger or consolidation hold as a result of
holding Company securities prior to such transaction, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the Company or of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;

 

(c) The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;
or

 

(d) The approval by the stockholders of a plan or proposal for the liquidation
or dissolution of the Company.

 

2.7 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.8 Committee. “Committee” means a committee of two or more members of the Board
appointed to administer the Plan, as set forth in Section 8.1 hereof.

 

2.9 Common Stock. “Common Stock” means the Common Stock of the Company, $.001
par value, subject to adjustment pursuant to Section 4.3 hereof.

 

2.10 Consultant. “Consultant” means any consultant or advisor if: (i) the
consultant or advisor renders bona fide services to the Company or any
Affiliated Company; (ii) the services rendered by the consultant or advisor are
not in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities; and (iii) the consultant or advisor is a natural
person who has contracted directly with the Company or any Affiliated Company to
render such services.

 

2.11 Disability. “Disability” means permanent and total disability as defined in
Section 22(e)(3) of the Code. The Administrator’s determination of a Disability
or the absence thereof shall be conclusive and binding on all interested
parties.

 

2.12 DRO. “DRO” means a domestic relations order as defined in the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended, or the
regulations thereunder.

 

2



--------------------------------------------------------------------------------

2.13 Employee. “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, or any Affiliated
Company.

 

2.14 Effective Date. “Effective Date” means the date on which the Plan is
adopted by the Board, as set forth on the first page hereof.

 

2.15 Exchange Act. “Exchange Act” means the Securities and Exchange Act of 1934,
as amended.

 

2.16 Exercise Price. “Exercise Price” means the purchase price per share of
Common Stock payable upon exercise of an Option.

 

2.17 Fair Market Value. “Fair Market Value” on any given date means the value of
one share of Common Stock, determined as follows:

 

(a) If the Common Stock is then listed or admitted to trading on a Nasdaq market
system or a stock exchange which reports closing sale prices, the Fair Market
Value shall be the closing sale price on the date of valuation on such Nasdaq
market system or principal stock exchange on which the Common Stock is then
listed or admitted to trading, or, if no closing sale price is quoted on such
day, then the Fair Market Value shall be the closing sale price of the Common
Stock on such Nasdaq market system or such exchange on the next preceding day
for which a closing sale price is reported.

 

(b) If the Common Stock is not then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Common Stock in the over-the-counter market on the date of valuation.

 

(c) If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Administrator in good faith using
any reasonable method of evaluation, which determination shall be conclusive and
binding on all interested parties.

 

2.18 Incentive Option. “Incentive Option” means any Option so designated by the
Administrator and intended to qualify as an “incentive stock option” as defined
in Section 422 of the Code.

 

2.19 Incentive Option Agreement. “Incentive Option Agreement” means an Option
Agreement with respect to an Incentive Option.

 

2.20 NASD Dealer. “NASD Dealer” means a broker-dealer that is a member of the
National Association of Securities Dealers, Inc.

 

2.21 Nonqualified Option. “Nonqualified Option” means any Option that is not an
Incentive Option. To the extent that any Option designated as an Incentive
Option fails in whole or in part to qualify as an Incentive Option, including,
without limitation, for failure to meet the limitations applicable to a 10%
Stockholder or because it exceeds the annual limit provided for in Section 5.6
below, it shall to that extent constitute a Nonqualified Option.

 

2.22 Nonqualified Option Agreement. “Nonqualified Option Agreement” means an
Option Agreement with respect to a Nonqualified Option.

 

3



--------------------------------------------------------------------------------

2.23 Option. “Option” means any option to purchase Common Stock granted pursuant
to the Plan.

 

2.24 Option Agreement. “Option Agreement” means the written agreement entered
into between the Company and the Optionee with respect to an Option granted
under the Plan.

 

2.25 Optionee. “Optionee” means a Participant who holds an Option.

 

2.26 Participant. “Participant” means an individual or entity that holds an
Award under the Plan.

 

2.27 Performance Goal. “Performance Goal” means

 

(a) Earnings before interest, taxes, depreciation and amortization as reported
by the Company in its SEC filings (“EBITDA”);

 

(b) Earnings per common share on a fully diluted basis determined by dividing
net earnings, less dividends on preferred stock of the Company by the weighted
average number of common shares and common shares equivalents outstanding
(“EPS”);

 

(c) Consolidated net income of the Company (less preferred dividends) divided by
the average consolidated common shareholders equity (“ROE”);

 

(d) cash and cash equivalents derived from either (i) net cash flow from
operations or (ii) net cash flow from operations, financings and investing
activities, as determined by Committee at the time an Award is granted (“Cash
Flow”);

 

(e) Cash postings less cost of sales, operating expenses (net of bad debt) and
capital expenditures (“Free Cash Flow”);

 

(f) Sales growth;

 

(g) Cost containment or reduction;

 

(h) The change in market price of the Company’s common stock (as quoted in the
principal market on which it is traded as of the beginning and ending of the
period) plus dividends and other distributions paid, divided by the beginning
quoted market price, all of which adjusted for any changes in equity structure,
including without limitation stock splits and stock dividends (“Total
Stockholder Return”); or

 

(i) Advancement of the Company’s strategic plan to a commercial stage company
including, without limitation, such criteria as the development and regulatory
approval of the company’s products and the commercialization of these products.

 

“Performance Goals” means any one or more thereof.

 

2.28 Performance Share. A “Performance Share” award is a grant of a right to
receive shares of Common Stock which is contingent on the achievement of
performance or other objectives during a specified period and is issued by the
Administrator pursuant to Article 7 of the Plan.

 

4



--------------------------------------------------------------------------------

2.29 Purchase Price. “Purchase Price” means the purchase price per Restricted
Share.

 

2.30 Restricted Shares. “Restricted Shares” means shares of Common Stock issued
pursuant to Article 6 hereof, subject to any restrictions and conditions as are
established pursuant to such Article 6.

 

2.31 Rule 16b-3 Covered Person. “Rule 16b-3 Covered Person” means any key
Employee or member of the Board designated by the Administrator with respect to
which any transaction involving Common Stock may be eligible for the exemption
from Section 16(b) of the Exchange Act set forth in Rule 16b-3.

 

2.32 Section 162(m) Covered Employee. “Section 162(m) Covered Employee” means
(i) the chief executive officer of the Company and the four (4) other
individuals that are the highest compensated officers of the Company for the
relevant taxable year of the Company for whom total compensation is required to
be reported to stockholders under the Exchange Act and (ii) any other key
Employee designated by the Administrator as a key Employee whose compensation
for the fiscal year in which the key Employee is so designated or a future
fiscal year may be subject to the limit on deductible compensation imposed by
Section 162(m) of the Code.

 

2.33 Service Provider. “Service Provider” means a Consultant, Employee, member
of the Board or other natural person the Administrator authorizes to become a
Participant in the Plan and who provides services to (i) the Company, (ii) an
Affiliated Company, or (iii) any other business venture designated by the
Administrator in which the Company (or any entity that is a successor to the
Company) or an Affiliated Company has a significant ownership interest.

 

2.34 Stock Purchase Agreement. “Stock Purchase Agreement” means the written
agreement entered into between the Company and a Participant with respect to the
purchase of Restricted Shares under the Plan.

 

2.35 10% Stockholder. “10% Stockholder” means a person who, as of a relevant
date, owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of an Affiliated
Company.

 

ARTICLE 3

 

ELIGIBILITY

 

3.1 Incentive Options. Only Employees of the Company or of an Affiliated Company
(including officers of the Company and members of the Board if they are
Employees of the Company or of an Affiliated Company) are eligible to receive
Incentive Options under the Plan.

 

3.2 Nonqualified Options and Restricted Shares. Employees of the Company or of
an Affiliated Company, officers of the Company and members of the Board (whether
or not employed by the Company or an Affiliated Company), and Service Providers
are eligible to receive Nonqualified Options or acquire Restricted Shares

 

3.3 Performance Shares. Employees of the Company or of an Affiliated Company,
officers of the Company and members of the Board (whether or not employed by the
Company or an Affiliated Company) are eligible to receive Performance Shares.

 

5



--------------------------------------------------------------------------------

3.4 Section 162(m) Limitation. The aggregate number of shares of Common Stock
with respect to which Options may be granted to any Employee shall not exceed
400,000 shares of Common Stock during any calendar year. Notwithstanding the
foregoing, in connection with his or her initial service to the Company, the
aggregate number of shares of Common Stock with respect to which Options may be
granted to any Employee shall not exceed 800,000 shares of Common Stock during
the calendar year which includes such individual’s initial service to the
Company. Any shares subject to an Option granted during a calendar year to an
Employee that can no longer under any circumstances be exercised or purchased
for any reason under the Plan shall continue to count against the applicable
limitations set forth above for such Employee during such calendar year.

 

ARTICLE 4

 

GRANTING OF AWARDS

 

4.1 Shares Subject to the Plan. The shares of stock available as a basis for
Awards shall be Common Stock. Such shares may be issued from either previously
authorized but unissued shares or treasury shares, subject to adjustment as to
the number and kind of shares pursuant to Section 4.3 hereof. Subject to the
foregoing, a total of 3,053,107 shares of Common Stock may be issued under the
Plan (which includes any shares of Common Stock available for future issuance
under the Company’s 2000 Stock Plan, as amended).

 

(a) Cancelled or Forfeited Awards other than Restricted Shares or Performance
Shares. For purposes of the limitation set forth in this Section 4.1, if all or
any portion of any Award, other than Restricted Shares or Performance Shares,
granted or offered under the Plan can no longer under any circumstances be
exercised or purchased due to the forfeiture or cancellation of all or any
portion of such Award, then the shares of Common Stock allocable to such
unexercised or forfeited portions of such Award shall not count against such
limitation and shall again become available for grant or issuance under the
Plan.

 

(b) Non-Replenishment of Reacquired Shares; Awards other than Restricted Shares
or Performance Shares for Reasons other than Cancellation or Forfeiture of
Award. For purposes of the limitation set forth therein in this Section 4.1, any
shares of Common Stock subject to an Award, other than Restricted Shares or
Performance Shares, and which are reacquired by the Company for any reason other
than the cancellation or forfeiture of such Award as described in Section 4.1(a)
shall count against such limitation. The Company shall hold all such shares of
Common Stock that it reacquires as treasury shares, which shall not again become
available for grant or issuance under the Plan.

 

(c) Replenishment of Reacquired Shares; Awards of Restricted Shares or
Performance Shares. For purposes of the limitation set forth in this
Section 4.1, any shares of Common Stock that were initially the subject of a
Stock Purchase Agreement or a Performance Share Issuance Agreement, and which
are reacquired by the Company for any reason, shall not count against such
limitation and shall again become available for grant or issuance under the
Plan.

 

4.2 Additional Limitations. Subject to Section 4.3 hereof, the following
additional maximums are imposed under the Plan:

 

(a) The maximum number of shares of Common Stock that may be issued pursuant to
Options that are intended to be Incentive Stock Options shall be 2,753,107
shares.

 

6



--------------------------------------------------------------------------------

(b) The maximum number of shares of Common Stock that may be issued as either
Restricted Shares or Performance Shares shall be 300,000.

 

Notwithstanding any other provision of the Plan, in no event shall grants to any
Employee of Restricted Shares under Article 6 of this Plan or Performance Shares
under Section 7.2 of this Plan relate to more than 100,000 shares of Common
Stock during any calendar year. Notwithstanding the foregoing, in connection
with his or her initial service to the Company, during the calendar year that
includes such Employee’s initial service to the Company, in no event shall
grants to an any such Employee of Restricted Shares or Performance Shares exceed
200,000 shares of Common Stock.

 

4.3 Changes in Capital Structure. In the event that the outstanding shares of
Common Stock are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of a recapitalization, stock split, reverse stock split, combination of
shares, reclassification, stock dividend, or other similar change in the capital
structure of the Company, then appropriate adjustments shall be made by the
Administrator to the aggregate number and kind of shares issuable thereafter
under this Plan, the number and kind of shares and the price per share subject
to outstanding Award Agreements and the limit on the number of shares under
Sections 3.4 and 4.2 above, all in order to preserve, as nearly as practical,
but not to increase, the benefits to Participants.

 

4.4 Award Agreement. Each Award shall be evidenced by an Award Agreement. Award
Agreements evidencing Awards intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code set forth in
Section 7.3 of the Plan shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code. Award
Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code.

 

4.5 Section 162(m) Covered Employees.

 

(a) The Committee, in its discretion, may determine whether an Award is to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code.

 

(b) Notwithstanding any other provision of the Plan, any Award that is granted
to a Section 162(m) Covered Employee and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
and the regulations thereunder shall be subject to any additional limitations
set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or ruling issued thereunder that
are requirements for qualification as performance-based compensation as
described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirement(s.)

 

4.6 Rule 16b-3 Covered Persons. Notwithstanding any other provision of the Plan,
the Plan and any Award granted or awarded to a Rule 16b-3 Covered Person shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule(s).

 

7



--------------------------------------------------------------------------------

ARTICLE 5

 

OPTIONS

 

5.1 Option Agreement. Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement that shall specify the number of shares subject
thereto, the Exercise Price per share, and whether the Option is an Incentive
Option or Nonqualified Option. As soon as is practical following the grant of an
Option, an Option Agreement shall be duly executed and delivered by or on behalf
of the Company to the Optionee to whom such Option was granted. Each Option
Agreement shall be in such form and contain such additional terms and
conditions, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable, including, without
limitation, the imposition of any rights of first refusal and resale obligations
upon any shares of Common Stock acquired pursuant to an Option Agreement. Each
Option Agreement may be different from each other Option Agreement.

 

5.2 Exercise Price. The Exercise Price per share of Common Stock covered by each
Option shall be determined by the Administrator, subject to the following:
(a) the Exercise Price of an Option shall not be less than 100% of Fair Market
Value on the date the Option is granted and (b) if the person to whom an
Incentive Option is granted is a 10% Stockholder on the date of grant, the
Exercise Price shall not be less than 110% of Fair Market Value on the date the
Option is granted. However, an Incentive Option may be granted with an exercise
price lower than that set forth in clause (b) of the preceding sentence if such
Incentive Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424 of the Code.

 

5.3 Payment of Exercise Price. Payment of the Exercise Price shall be made upon
exercise of an Option and may be made, in the discretion of the Administrator,
subject to any legal restrictions, by: (a) cash; (b) check; (c) the surrender of
shares of Common Stock acquired pursuant to the exercise of an Option (provided
that shares acquired pursuant to the exercise of options granted by the Company
must have been held by the Optionee for the requisite period necessary to avoid
a charge to the Company’s earnings for financial reporting purposes), which
surrendered shares shall be valued at Fair Market Value as of the date of such
exercise; (d) the waiver of compensation due or accrued to the Optionee for
services rendered; (e) a “same day sale” commitment from the Optionee and an
NASD Dealer whereby the Optionee irrevocably elects to exercise the Option and
to sell a portion of the shares so purchased to pay for the Exercise Price and
whereby the NASD Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Company; or (f) any combination of
the foregoing methods of payment or any other consideration or method of payment
as shall be permitted by applicable law, including the Sarbanes-Oxley Act of
2002, as amended. Any shares of Common Stock received by the Company in payment
of the Exercise Price shall be held by the Company as treasury shares and shall
not be made available for grant or issuance under the Plan.

 

5.4 Term and Termination of Options. The term and provisions for termination of
each Option shall be as fixed by the Administrator, but no Option may be
exercisable more than ten (10) years after the date it is granted. An Incentive
Option granted to a person who is a 10% Stockholder on the date of grant shall
not be exercisable more than five (5) years after the date it is granted.

 

5.5 Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments at such time or times and subject to
such conditions, including without

 

8



--------------------------------------------------------------------------------

limitation the achievement of specified Performance Goal(s), as shall be
determined by the Administrator.

 

5.6 Annual Limit on Incentive Options. To the extent required for “incentive
stock option” treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock, with respect to
which Incentive Options granted under this Plan and any other plan of the
Company or any Affiliated Company become exercisable for the first time by an
Optionee during any calendar year, shall not exceed $100,000.

 

5.7 Nontransferability of Options. Except as otherwise provided by the
Administrator in an Option Agreement and as permissible under applicable law, no
Option shall be assignable or transferable except by will or the laws of descent
and distribution, and during the life of the Optionee shall be exercisable only
by such Optionee unless it has been disposed of with the consent of the
Administrator (which consent may be withheld in the Administrator’s sole and
absolute discretion) pursuant to a DRO.

 

5.8 Rights as Stockholder. An Optionee or permitted transferee of an Option
shall have no rights or privileges as a stockholder with respect to any shares
covered by an Option until such Option has been duly exercised and certificates
representing shares purchased upon such exercise have been issued to such
person.

 

ARTICLE 6

 

RESTRICTED SHARES

 

6.1 Issuance and Sale of Restricted Shares. The Administrator shall have the
right to grant Restricted Shares subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant (“Restricted
Share Awards”). Such conditions shall include the Purchase Price to be paid by
the grantee for such an Award, if any (but not less than the minimum lawful
amount under applicable state law). Such conditions may also include, but are
not limited to, continued employment or the achievement of specified Performance
Goal(s).

 

6.2 Stock Purchase Agreements. A Participant shall have no rights with respect
to the Restricted Shares covered by a Stock Purchase Agreement until the
Participant has paid the full Purchase Price (if applicable) to the Company in
the manner set forth in Section 6.3 hereof and has executed and delivered to the
Company the Stock Purchase Agreement. Each Stock Purchase Agreement shall be in
such form, and shall set forth the Purchase Price and such other terms,
conditions and restrictions of the Restricted Shares, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
desirable. Each Stock Purchase Agreement may be different from each other Stock
Purchase Agreement.

 

6.3 Payment of Purchase Price. Subject to any legal restrictions, payment of the
Purchase Price, if any, may be made, in the discretion of the Administrator, by:
(a) cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant that have been held by the Participant for the requisite period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes, which surrendered shares shall be valued at Fair Market Value as of
the date of such acceptance; (d) the waiver of compensation due or accrued to
the Participant for services rendered; or (e) any combination of the foregoing
methods of payment or any other consideration or

 

9



--------------------------------------------------------------------------------

method of payment as shall be permitted by applicable corporate law, including
the Sarbanes-Oxley Act of 2002, as amended.

 

6.4 Rights as a Stockholder. Upon complying with the provisions of Section 6.2
hereof, a Participant shall have the rights of a stockholder with respect to the
Restricted Shares purchased pursuant to a Stock Purchase Agreement, including
voting and dividend rights, subject to the terms, restrictions and conditions as
are set forth in such Stock Purchase Agreement. Unless the Administrator shall
determine otherwise, certificates evidencing Restricted Shares shall remain in
the possession of the Company until such shares have vested in accordance with
the terms of the Stock Purchase Agreement.

 

6.5 Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
in the Stock Purchase Agreement. In the event of termination of a Participant’s
employment, service as a director of the Company or Service Provider status for
any reason whatsoever (including death or disability), the Stock Purchase
Agreement may provide, in the discretion of the Administrator, that the Company
shall have the right, exercisable at the discretion of the Administrator, to
repurchase, at the original Purchase Price, any Restricted Shares which have not
vested as of the date of termination. Notwithstanding the foregoing, Restricted
Share Awards may be transferred, with the consent of the Administrator, pursuant
to a DRO (which consent may be withheld in the Administrator’s sole and absolute
discretion).

 

6.6 Vesting of Restricted Shares. Subject to Section 6.5 above, the Stock
Purchase Agreement shall specify the date or dates, the Performance Goal(s) that
must be achieved, and any other conditions on which the Restricted Shares may
vest.

 

ARTICLE 7

 

PERFORMANCE SHARES

 

7.1 Issuance of Performance Shares. The Administrator may, in its sole and
absolute discretion, grant Performance Shares to Employees and members of the
Board based upon such factors as the Administrator shall deem relevant in light
of the specific type and terms of the Award.

 

7.2 Performance Share Agreements.

 

(a) Performance Shares shall be issued pursuant to Performance Share Issuance
Agreements (“Performance Share Agreements”). Any Performance Share Agreement may
be different from any other Performance Share Agreement. Notwithstanding the
foregoing, each Performance Share Agreement shall specify the maximum number of
shares of Common Stock that may become issuable, the Purchase Price (but not
less than the lawful minimum consideration) to be paid by the grantee for any
such shares, the duration of the Performance Share award and the conditions upon
which delivery of any shares to the Employee or member of the Board shall be
based.

 

(b) The amount of shares that may be deliverable pursuant to such Performance
Share award shall be based upon the degree of attainment over a specified period
(a “Performance Cycle”) as may be established by the Administrator of such
measure(s) of the performance of the Company (or any unit thereof), the
Employee, or member of the Board as may be established by the

 

10



--------------------------------------------------------------------------------

Administrator. The Administrator may apply for full or partial credit, prior to
completion of such Performance Cycle or the attainment of the Performance
Goal(s) specified in the Performance Share Agreement, in the event of the
Participant’s death or Disability, a Change in Control or in such other
circumstances as the Administrator may determine consistent with Section 7.1.

 

7.3 Special Performance-Based Awards.

 

(a) Without limiting the foregoing, and in addition to Options granted to
Section 162(m) Employees under other provisions of this Plan that are intended
to satisfy the exception for “qualified performance-based compensation” under
Section 162(m) of the Code (hereinafter, “Qualified Options”), other Awards
granted to Section 162(m) Employees intended to constitute qualified
performance-based compensation within the meaning of Section 162(m)(4)(C) of the
Code and the regulations thereunder, in the form of Performance Shares
(“Qualified Performance-Based Awards”), the vesting or exercisability of which
depends on the degree of achievement of the Performance Goal(s) specified in the
applicable Performance Share Agreement, may be granted under this Plan by the
Committee.

 

(b) In addition to the requirements specified in this Section 7.3, Qualified
Performance-Based Awards must satisfy the requirements set forth below.

 

(i) The specific Performance Goal(s) for Qualified Performance-Based Awards
granted under this Section 7.3 shall be, on an absolute or relative basis, one
or more Performance Goal(s), as selected by the Committee in its sole
discretion. The Committee shall establish in the applicable Performance Share
Agreement the specific performance target(s) that must be attained before the
compensation under the Qualified Performance-Based Award becomes payable. The
specific targets shall be determined within a time period permitted by
Section 162(m) of the Code and the regulations thereunder so that such targets
are considered to be pre-established and so that the attainment of such targets
is substantially uncertain at the time of their establishment. The applicable
performance measurement period may not be less than one (1) or more than ten
(10) years.

 

(ii) Committee Certification. Before any Qualified Performance-Based Award under
this Section 7.3 is paid, the Committee must certify in writing that the
Performance Goal(s) and any other material terms of the Qualified
Performance-Based Award Agreement have been satisfied; provided, however, that a
Qualified Performance-Based Award may be paid without regard to the satisfaction
of the applicable Performance Goal(s) in the event of a Change in Control.

 

(iii) Terms and Conditions of Qualified Performance-Based Awards. The Committee
shall have the sole discretion to determine the restrictions or other
limitations of such Award and reserves the right to reduce Awards, payouts or
vesting or to pay no Awards.

 

ARTICLE 8

 

ADMINISTRATION OF THE PLAN

 

8.1 Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to one or more Committees. Members of the
Committee may be appointed from time to time by, and shall serve at the pleasure
of, the Board. Without limiting the foregoing, the Board may limit the

 

11



--------------------------------------------------------------------------------

composition of the Committee to those persons necessary to comply with the
requirements of Section 162(m) of the Code and the regulations promulgated
thereunder, and Section 16 of the Exchange Act and SEC Rule 16b-3. As used
herein, the term “Administrator” means the Board or, with respect to any matter
as to which responsibility has been delegated to the Committee, the term
Administrator shall mean the Committee. Notwithstanding the foregoing, the
Administrator may delegate, to one or more officers of the Company, its powers
under Section 8.2 of the Plan below, to the extent permitted by Section 157(c)
of the Delaware General Corporation Law and any other applicable law.

 

8.2 Powers of the Administrator. In addition to any other powers or authority
conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Awards shall be granted, the number of
shares to be represented by each Option, the number of Restricted Shares to be
offered, the number of shares offered as Performance Shares, and the
consideration to be received by the Company upon the exercise of or sale of such
Awards; (b) to interpret the Plan; (c) to create, amend or rescind rules and
regulations relating to the Plan; (d) to determine the terms, conditions and
restrictions contained in, and the form of, Award Agreements; (e) to determine
the identity or capacity of any persons who may be entitled to exercise a
Participant’s rights under any Award Agreement under the Plan; (f) to correct
any defect or supply any omission or reconcile any inconsistency in the Plan or
in any Award Agreement; (g) to accelerate the vesting of any Award or release or
waive any repurchase rights of the Company with respect to any Award; (h) to
extend the exercise date of any Award or acceptance date of any Award; (i) to
provide for rights of first refusal and/or repurchase rights; (j) to amend
outstanding Award Agreements to provide for, among other things, any change or
modification which the Administrator could have included in the original Award
Agreement or in furtherance of the powers provided for herein; and (k) to make
all other determinations necessary or advisable for the administration of the
Plan, but only to the extent not contrary to the express provisions of the Plan.
Any action, decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under the Plan
shall be final and binding on the Company and all Participants. In making any
determination or in taking or not taking any action under the Plan, the
Administrator may obtain and rely upon the advice of experts, including advisors
to the Company.

 

8.3 Limitation on Liability. No Employee of the Company or member of the Board
or Committee shall be subject to any liability with respect to duties under the
Plan unless the person acts fraudulently or in bad faith. To the extent
permitted by law, the Company shall indemnify each member of the Board or
Committee, and any Employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.

 

ARTICLE 9

 

CHANGE IN CONTROL

 

9.1 Change in Control. In order to preserve a Participant’s rights in the event
of a Change in Control of the Company:

 

(a) The Administrator shall have the discretion to provide in each Award
Agreement the terms and conditions that relate to (i) vesting of such Award in
the event of a Change in Control, and (ii) assumption of such Awards or issuance
of comparable securities under an

 

12



--------------------------------------------------------------------------------

incentive program in the event of a Change in Control. The aforementioned terms
and conditions may vary in each Award Agreement.

 

(b) If the terms of an outstanding Option Agreement provide for accelerated
vesting in the event of a Change in Control, or to the extent that an Option is
vested and not yet exercised, the Administrator in its discretion may provide,
in connection with the Change in Control transaction, for the purchase or
exchange of each Option for an amount of cash or other property having a value
equal to the difference (or “spread”) between: (x) the value of the cash or
other property that the Participant would have received pursuant to the Change
in Control transaction in exchange for the shares issuable upon exercise of the
Option had the Option been exercised immediately prior to the Change in Control,
and (y) the Exercise Price of the Option.

 

(c) Outstanding Options shall terminate and cease to be exercisable upon
consummation of a Change in Control except to the extent that the Options are
assumed by the successor entity (or parent thereof) pursuant to the terms of the
Change in Control transaction.

 

(d) The Administrator shall cause written notice of a proposed Change in Control
transaction to be given to Participants not less than fifteen (15) days prior to
the anticipated effective date of the proposed transaction.

 

ARTICLE 10

 

AMENDMENT AND TERMINATION OF THE PLAN

 

10.1 Amendments. Subject to applicable law, including NASD stockholder approval
requirements, the Board may from time to time alter, amend, suspend or terminate
the Plan in such respects as the Board may deem advisable. No such alteration,
amendment, suspension or termination shall be made which shall substantially
affect or impair the rights of any Participant under an outstanding Award
Agreement without such Participant’s consent. The Board may alter or amend the
Plan to comply with requirements under the Code relating to Incentive Options or
other types of options which give Optionees more favorable tax treatment than
that applicable to Options granted under this Plan as of the date of its
adoption. Upon any such alteration or amendment, any outstanding Option granted
hereunder may, if the Administrator so determines and if permitted by applicable
law, be subject to the more favorable tax treatment afforded to an Optionee
pursuant to such terms and conditions.

 

10.2 Plan Termination. Unless the Plan shall theretofore have been terminated,
the Plan shall terminate on the tenth (10th) anniversary of the Effective Date
and no Awards may be granted under the Plan thereafter, but Award Agreements
then outstanding shall continue in effect in accordance with their respective
terms.

 

ARTICLE 11

 

TAX WITHHOLDING

 

11.1 Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company in cash, an amount sufficient to satisfy any
applicable Federal, state, and local tax withholding requirements with respect
to any Options exercised, any Restricted Shares or Performance Shares issued, or
any other Award issued under the Plan. To the extent

 

13



--------------------------------------------------------------------------------

permissible under applicable tax, securities and other laws, the Administrator
may, in its sole discretion and upon such terms and conditions as it may deem
appropriate, permit a Participant to satisfy his or her obligation to pay any
such tax, in whole or in part, in an amount determined on the basis of the
lowest rate of withholding applicable to such Participant, by (a) directing the
Company to apply shares of Common Stock to which the Participant is entitled as
a result of the exercise of an Award or as a result of the purchase of or lapse
of restrictions on an Award, or (b) delivering to the Company shares of Common
Stock owned by the Participant. The shares of Common Stock so applied or
delivered in satisfaction of the Participant’s tax withholding obligation shall
be valued at their Fair Market Value as of the date of withholding based on the
minimum statutory withholding rates for federal and state income tax and payroll
tax purposes that are applicable to such supplemental taxable income.

 

11.2 Shares Withheld to Satisfy Withholding; Restricted Shares or Performance
Shares. Any shares of Common Stock received by the Company pursuant to
Section 11.1 above with respect to Restricted Shares or Performance Shares above
shall not count against the applicable limits set forth in Article 4 hereof and
shall again become available for grant or issuance under the Plan.

 

11.3 Shares Withheld to Satisfy Withholding; Awards other than Restricted Shares
or Performance Shares. Any shares of Common Stock received by the Company
pursuant to Section 11.1 above with respect to Awards other than Restricted
Shares or Performance Shares shall be held by the Company as treasury shares and
shall count against the applicable limits set forth in Article 4 hereof and
shall not again become available for grant or issuance under the Plan.

 

ARTICLE 12

 

MISCELLANEOUS

 

12.1 Repricings Not Permitted. Notwithstanding anything herein to the contrary,
the Administrator shall not have the authority to cause an adjustment to the
Exercise Price of any outstanding Options (a “Repricing”), unless such Repricing
is approved by a majority of the Company’s stockholders entitled to vote on such
matter.

 

12.2 Benefits Not Alienable. For so long as it is subject to any restrictions
pursuant to this Plan or an Award Agreement, no Award or interest or right
therein or part thereof shall be liable for the debts, contracts, or engagements
of the Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment, or any other means whether such disposition be voluntary or
involuntary or by operation of law, by judgment, levy, attachment, garnishment,
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that nothing in this Plan shall prevent transfers by will or the
applicable laws of descent and distribution or assignments pursuant to a DRO
entered by a court of competent jurisdiction.

 

12.3 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant. Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to interfere
with the right of the Company or any Affiliated Company to discharge any
Participant at any time.

 

14



--------------------------------------------------------------------------------

12.4 Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to Award Agreements, except as otherwise provided herein,
will be used for general corporate purposes.

 

12.5 Annual Reports. During the term of this Plan, the Company will furnish to
each Participant who does not otherwise receive such materials, copies of all
reports, proxy statements and other communications that the Company distributes
generally to its stockholders.

 

15